Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 10-11 refer to “the step of calcining” in claim 1.  The independent claim includes two separate calcining steps.  It is unclear to which step claim 10-11 refer.  Instant claims 20-22 are dependent from “the method according to claim 1” where claim 1 is directed to a method for the production of consistently sized BEA zeolite nano-crystals.  Claims 20-22 appear to recite only aspects of the intended future use of the product of the process of claim 1.  For this reason, it is unclear how the limitations of claims 20-22 are intended to further limit a process of making zeolite nano-crystals.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10 and 12-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al , “Steam Catalytic Cracking of n-Dodecane over Ni and Ni/Co Bimetallic Catalyst Supported on Hierarchical BEA Zeolite” (hereinafter “Steam”).
The Experimental section of the reference teaches a process including synthesizing a parent BEA zeolite from colloidal silica, TEAOH and sodium aluminate.  The product is cooled to room temperature and washing the product, drying the product and calcined at 550 C over 12 hours.  The calcined BEA is desilicated with 0.1M NaOH at 65 C, cooled and washing with distilled water.  The desilicated intermediate is treated with 0.6M nickel nitrate at 65 C for 15 minutes to incorporate nickel oxide, calcined and subject to ion exchange with 2M ammonium nitrate (protonated) at 85C.  The exchanged intermediate is washed, separated and dried at 110 C over 12 hours.  Part of the resulting product is then heated at rate of 10 C/minute up to 700 C.  This heat treatment is indistinguishable from calcination.  Figure 9 shows that weight loss occurs up to about 580 C (complete calcination).  The product obtained by the prior art has a particle size of about 500-700nm (see Figure 2) a micropore surface area of 299.2 m2/g, a mesopore surface area of 282.8 m2/g, a micropore volume of 0.150 cm3/g and, a mesopore .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steam, as applied above, in view of Menad et al.
	The difference between claims 2 and 11 and the embodiment relied upon in Steam is the recitation of a temperature ramp (5C/min rate).  Steam does not explicitly disclose the rate of temperature rise used.  Menad teaches that a calcination temperature ramp of 5C/min is effective for the calcination of zeolites for catalytic use (See, page 789, last paragraph).  It would have been obvious to employ a temperature ramp of about 5C/minute in the calcination recited in Steam for that reason.
	Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Steam, as applied above, in view of Theng et al.
	Claims 9 and 25 require that the solid/liquid separation between steps 2-5 be performed by centrifugation.  The Steam reference does not explicitly identify the manner in which the solids are isolated.  Theng et al teach that centrifugation is effective to separate solid treated zeolite products from liquid (see, page 3372, second paragraph).  It would have been obvious employ a centrifuge to separate the zeolite solids for that reason.

	Claims 7-8 are objected to a being dependent upon rejected base claims.  Claims 7-8 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims.  Claims 7-8 are directed to the process of the independent claim wherein the contact time for the metal nitrate solution and the ammonium nitrate solution are extended compared to the prior art reference.  The prior art reference employs substantially shorter contact time and obtains similar levels of treatment.  In this way, the prior art teaches away from the long times required by the instant claims.  It would not have been obvious to extend the 15 minute and 20 minute exposures of the prior art to the 1-4 hours and 3 hours of claims 7-8, respectively, for that reason.
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732